DETAILED ACTION
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/13/2022 has been entered.
 	Claims 1-12, 14-15 and 20 are pending with claims 1, 4, 8, 9 and 15 having been amended. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant's claim for foreign priority under 35 U.S.C. 119(a)-(d).  The certified copy has been received.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 4 and 15 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 4-6, 11-12, 15 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Johnson et al (US 2018/0294968) in view of Faber et al (US 6,477,252).
With respect to claim 1 Peirce teaches a first-transceiver for communicating with a second-transceiver, wherein the first and second-transceivers are vehicle-access-system transceivers, comprising: 
an encryption-module configured to generate encrypted-payload-data from payload-data using the cipher-code, wherein the session key used by the first-transceiver and the second-transceiver are shared session keys in order to provide a symmetric encryption/decryption scheme, wherein the block cipher-module of the first-transceiver is configured to use an identical key as a block cipher-module of the second-transceivers (see Johnson figure 6 element 650 and paragraph 0033 i.e. The second block cipher encryption module 450 uses the data-dependent IV 465 and the same key 440 to encrypt the plaintext 410 and generate ciphertext 470); 
a hashing-module configured to hash the payload-data to generate hashed-payload-data using the cipher-code (see Johnson figure 6 element 620 and paragraph 
a transmitter configured to transmit the encrypted-payload-data and the hashed-payload-data to the second-transceiver (see Johnson figure 6 element 690 and paragraph 0033 i.e. In an embodiment, the concatenated ciphertext 470 and tag 435 are transmitted over-the-air using a transmitter 490 and an antenna 495. In another embodiment, the ciphertext 470 and the tag 435 may be transmitted separately). 

Johnson does not teach a block cipher-module configured to generate a cipher-code using a cipher key and an input value; 
Faber teaches a block cipher-module configured to generate a cipher-code using a cipher key and an input value (see Faber column 4 lines 12-15 i.e. Source device 102 first generates a session key Kx, is generated by block ciphering the above mentioned random number An using the authentication key Km as the block cipher key and applying C1 clocks).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Johnson in view of Faber to have used a block ciphering to generate a session key by block ciphering a random number and ane 

With respect to claim 2 Peirce teaches the first-transceiver of claim 1, further comprising: 
a receiver configured to receive received-hashed-response and a received-encrypted-response (see Johnson figure 7 elements 770, 790 and paragraph 0035 i.e. In an embodiment, a receiver 590 receives a concatenated over-the-air transmission 580 comprising the ciphertext 570 and the tag 535-1 using antenna 595); 
a decryption-module configured to decrypt the received-encrypted-response to provide a decrypted-received-response using the cipher-code (see Johnson figure 7 elements 785 and paragraph 0036 i.e. An initialization vector 560 is combined with the OTA tag 535-1 to generate a data-dependent IV 565 that is an input to a block cipher decryption module 550 along with a key 540, and which generates plaintext 510 given the OTA ciphertext 570), 
in which the hashing-module is further configured to hash the decrypted-received-response to generate a hashed-decrypted-response (see Johnson figure 7 elements 720 and paragraph 0040 i.e. The embodiment shown in FIG. 7 is similar to that shown in FIG. 5, but substitutes a secure hash function 720 in the place of the block cipher encryption 520);
a validator configured to set a validation state in accordance with a comparison of the hashed-decrypted-response and the received-hashed-response (see Johnson figure 7 elements 750 and paragraph 0036 i.e. This tag 535-2 is compared to the OTA 

With respect to claim 4 Peirce teaches a second-transceiver for communicating with a first-transceiver, wherein the first and second-transceivers are vehicle-access-system transceivers, comprising: 
an encryption-module configured to generate encrypted-payload-data from payload-data using the cipher-code, wherein the session key used by the first-transceiver and the second-transceiver are shared session keys in order to provide a symmetric encryption/decryption scheme, wherein the block cipher-module of the first-transceiver is configured to use an identical key as a block cipher-module of the second-transceivers (see Johnson figure 6 element 650 and paragraph 0033 i.e. The second block cipher encryption module 450 uses the data-dependent IV 465 and the same key 440 to encrypt the plaintext 410 and generate ciphertext 470); 
a hashing-module configured to hash the payload-data to generate hashed-payload-data using the cipher-code (see Johnson figure 6 element 620 and paragraph 0038 i.e. FIG. 6 is similar to that shown in FIG. 4, but substitutes a secure hash function 620 in the place of the block cipher encryption module 420. The secure hash function 620 may be any version (denoted “x”) of the Secure Hash Algorithm (SHA-x), the Message Digest (MDx), the RACE Integrity Primitives Evaluation Message Digest (RIPEMD-x), BLAKE-x, or any other hash function known in the art. The secure hash function 620 generates a hash value 630 of a fixed length given the plaintext input 610, and the tag 635 is a portion of the hash value 630 and paragraph 0044); and 

Johnson does not teach a block cipher-module configured to generate a cipher-code using a cipher key and an input value; 
Faber teaches a block cipher-module configured to generate a cipher-code using a cipher key and an input value (see Faber column 4 lines 12-15 i.e. Source device 102 first generates a session key Kx, is generated by block ciphering the above mentioned random number An using the authentication key Km as the block cipher key and applying C1 clocks).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Johnson in view of Faber to have used a block ciphering to generate a session key by block ciphering a random number and ane authentication key as inputs a one way to generate a symmetric session key (see Faber column 4 lines 12-15). Therefore one would have been motivated to have used a block ciphering to generate a session key.

	With respect to claim 5 Peirce teaches the second-transceiver of claim 4, further comprising: 
a receiver configured to receive received-hashed-response and a received-encrypted-response (see Johnson figure 7 elements 770, 790 and paragraph 0035 i.e. 
a decryption-module configured to decrypt the received-encrypted-response to provide a decrypted-received-response using the cipher-code (see Johnson figure 7 elements 785 and paragraph 0036 i.e. An initialization vector 560 is combined with the OTA tag 535-1 to generate a data-dependent IV 565 that is an input to a block cipher decryption module 550 along with a key 540, and which generates plaintext 510 given the OTA ciphertext 570), 
in which the hashing-module is further configured to hash the decrypted-received-response to generate a hashed-decrypted-response  (see Johnson figure 7 elements 720 and paragraph 0040 i.e. The embodiment shown in FIG. 7 is similar to that shown in FIG. 5, but substitutes a secure hash function 720 in the place of the block cipher encryption 520); 
a validator configured to set a validation state in accordance with a comparison of the hashed-decrypted-response and the received-hashed-response (see Johnson figure 7 elements 750 and paragraph 0036 i.e. This tag 535-2 is compared to the OTA tag 535-1 using a comparison module 585, and authentication can be assured based on the two tags being identical). 

With respect to claim 6 Johnson teaches the second-transceiver of claim 4, comprising an energy storage unit coupled to an antenna in order to receive energy and configured to power the transceiver during use (see Johnson paragraph 0033 i.e. antenna 495 and 0035 i.e. antenna 595). 

With respect to claim 11 Johnson teaches the first-transceiver of claim 1, in which the hashing-module is implemented using a multi-purpose processor (see Johnson figure 14 paragraph 0072 i.e. processor). 

With respect to claim 12 Peirce teaches a vehicle comprising the first-transceiver of claim 1, in which access to one or more systems of the vehicle are controlled in accordance with the validation state (see Peirce figure 3 step 268 and paragraph 0048 i.e. Finally, the telematics unit may receive the response message from the mobile device. If the telematics unit is able to validate the response in the third message, the telematics unit may initiate performing the vehicle function--e.g., unlocking the vehicle door). 

With respect to claim 15 Johnson teaches a method for operating a vehicle-access-system, comprising: 
generating, at a first-transceiver, encrypted-payload-data from payload-data using the cipher-code, wherein the session key used by the first-transceiver and the second-transceiver are shared session keys in order to provide a symmetric encryption/decryption scheme, wherein the cipher-module of the first-transceiver is configured to use an identical key as a cipher-module of the second-transceivers (see Johnson figure 6 element 650 and paragraph 0033 i.e. The second block cipher encryption module 450 uses the data-dependent IV 465 and the same key 440 to encrypt the plaintext 410 and generate ciphertext 470);

transmitting, at the first-transceiver, the encrypted-payload-data and the hashed-payload-data (see Johnson figure 6 element 690 and paragraph 0033 i.e. In an embodiment, the concatenated ciphertext 470 and tag 435 are transmitted over-the-air using a transmitter 490 and an antenna 495. In another embodiment, the ciphertext 470 and the tag 435 may be transmitted separately)); 
receiving, at a second-transceiver, received-encrypted-payload-data and received-hashed-payload-data (see Johnson figure 7 elements 770, 790 and paragraph 0035 i.e. In an embodiment, a receiver 590 receives a concatenated over-the-air transmission 580 comprising the ciphertext 570 and the tag 535-1 using antenna 595); 
a decrypting at a second-transceiver the received-encrypted-response to provide a decrypted-received-response using the cipher-code (see Johnson figure 7 elements 785 and paragraph 0036 i.e. An initialization vector 560 is combined with the OTA tag 535-1 to generate a data-dependent IV 565 that is an input to a block cipher decryption 
hashing at the second-transceiver, the decrypted-received-payload-date to generate hashed-decrypted-payload-data (see Johnson figure 7 elements 720 and paragraph 0040 i.e. The embodiment shown in FIG. 7 is similar to that shown in FIG. 5, but substitutes a secure hash function 720 in the place of the block cipher encryption 520);
in accordance with a comparison of the hashed-decrypted-payload-data and the received-hashed-payload-data (see Johnson figure 7 elements 750 and paragraph 0036 i.e. This tag 535-2 is compared to the OTA tag 535-1 using a comparison module 585, and authentication can be assured based on the two tags being identical). 
Johnson does not teach generating a block cipher-code using a cipher key and an input value; generating, at the second-transceiver, an encrypted-response from a response-signature using the cipher-code; hashing, at the second-transceiver, the response-signature to generate a hashed-response using the cipher-code; transmitting the encrypted-payload-data and the hashed-payload-data to the first-transceiver; receiving, at the first-transceiver, a received-encrypted-response and a received-hashed-response; hashing, at the first-transceiver, the decrypted-received-response to generate a hashed-decrypted-response; and setting, at the first-transceiver, a validation state in accordance with a comparison of the hashed-decrypted-response and the received-hashed-response. 
Faber teaches generating a cipher-code using a cipher key and an input value (see Faber column 4 lines 12-15 i.e. Source device 102 first generates a session key x, is generated by block ciphering the above mentioned random number An using the authentication key Km as the block cipher key and applying C1 clocks).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Johnson in view of Faber to have used a block ciphering to generate a session key by block ciphering a random number and ane authentication key as inputs a one way to generate a symmetric session key (see Faber column 4 lines 12-15). Therefore one would have been motivated to have used a block ciphering to generate a session key.
Peirce teaches generating, at the second-transceiver, an encrypted-response from a response-signature using the cipher-code (see Peirce figure 3 step 266 and paragraph 0047 i.e. When the mobile device 96 receives the challenge message, it may transmit a response or third message [step 266]; 
hashing, at the second-transceiver, the response-signature to generate a hashed-response using the cipher-code (see Peirce figure 3 step 266 and paragraph 0047 i.e. When the mobile device 96 receives the challenge message, it may transmit a response or third message [step 266]. The response message may include the answer and/or response to the nonce challenge and may be signed using the first private key. In some instances, it may include the first digital certificate and also may be time stamped (timestamp-3)); 
transmitting the encrypted-payload-data and the hashed-payload-data to the first-transceiver (see Peirce figure 3 step 266 and paragraph 0047 i.e. When the mobile device 96 receives the challenge message, it may transmit a response or third message [step 266]; 

message [step 266] The response message may include the answer and/or response to the nonce challenge and may be signed using the first private key. In some instances, it
may include the first digital certificate and also may be time stamped (timestamp-3));
decrypting, at the first-transceiver, the received-encrypted-response to provide a
decrypted-received-response using the cipher-code; hashing, at the first-transceiver, the decrypted-received-response to generate a hashed-decrypted-response (see Peirce paragraph 0048 i.e. If the telematics unit is able to validate the response in the third message, the telematics unit may initiate performing the vehicle function--e.g., unlocking the vehicle door); and 
setting, at the first-transceiver, a validation state in accordance with a comparison of the hashed-decrypted-response and the received-hashed-response (see Peirce figure 3 step 268 and paragraph 0048 i.e. Finally, the telematics unit may receive the response message from the mobile device. If the telematics unit is able to validate the response in the third message, the telematics unit may initiate performing the vehicle function--e.g., unlocking the vehicle door. Validation of the third message may include determining that the response to the nonce challenge within the third message is accurate). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Johnson in view of Peirce to have used Peirce’s four-pass authentication with Johnsons authenticated encryption scheme as a 

	
With respect to claim 20 Johnson teaches the vehicle-access-system of claim 1, but does not teach in which the first and second transceivers are configured to perform four-pass authentication.
Peirce teaches in which the first and second transceivers are configured to perform four-pass authentication (see Peirce figure 3 steps 262, 264, 266 and 268).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Johnson in view of Peirce to have used Peirce’s four-pass authentication with Johnsons authenticated encryption scheme as a mechanism to protect both the privacy of a message transforming the message into a ciphertext and the authenticity of the message using an authentication code with the goal of protecting both the privacy and the authenticity of the message (See Peirce paragraph 0003).  Therefore one would have been motivated to have Peirce’s four-pass authentication with Johnsons authenticated encryption scheme with the goal of protecting both the privacy and the authenticity of the message.

s 3, 7-9 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Johnson et al (US 2018/0294968) in view of Faber et al (US 6,477,252) in view of Hansen et al (US 2003/0021419).
With respect to claim 3 Johnson taches the first-transceiver of claim 1 but does not disclose in which the encryption-module is configured to generate the encrypted-payload-data using a first section of the cipher-code and the hashing-module is configured to generate the hashed-payload-data using a different, second section of the cipher-code.
Hanson teaches in which the encryption-module is configured to generate the encrypted-payload-data using a first section of the cipher-code and the hashing-module is configured to generate the hashed-payload-data using a different, second section of the cipher-code (see Hanson paragraph 0035 i.e. In addition to the operations performed in FIG. 2 on the sender side, the random number R is evaluated in a hash function. The information data M is symmetrically encrypted E, using hash value H(R) as a key, providing confidentiality of M. The hash value of M||R H(M||R), is calculated and sent along with the signed and encrypted random number R and the encrypted information data M). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Johnson in view of Hanson to have encrypted the message with CBC encryption because every information block to be encrypted is XORed with the previously encrypted block, making every encrypted block a function of all the previously encrypted blocks. Since random number data is concatenated with the information data in the present invention in such a way that the 

With respect to claim 7 Johnson taches the second-transceiver of claim 4, but does not teach in which the encryption-module is configured to generate the encrypted-response using a first section of the cipher-code and the hashing-module is configured to generate the hashed-response using a different, second section of the cipher-code.
Hanson teaches in which the encryption-module is configured to generate the encrypted-response using a first section of the cipher-code and the hashing-module is configured to generate the hashed-response using a different, second section of the cipher-code (see Hanson paragraph 0035 i.e. In addition to the operations performed in FIG. 2 on the sender side, the random number R is evaluated in a hash function. The information data M is symmetrically encrypted E, using hash value H(R) as a key, providing confidentiality of M. The hash value of M||R H(M||R), is calculated and sent along with the signed and encrypted random number R and the encrypted information data M). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Johnson in view of Hanson to have encrypted the message with CBC encryption because every information block to be encrypted is XORed with the previously encrypted block, making every encrypted block a function of all the previously encrypted blocks. Since random number data is 

With respect to claim 8 Johnson teaches the first-transceiver of claim 1, but does not disclose in which the block cipher-module is configured to operate in an output feedback, OFB, mode.
Hansen teaches in which the cipher-module is configured to operate in an output feedback, OFB, mode (see Hansen paragraph 0039 i.e. Advantageously, the information data is protected in terms of confidentiality using Cipher Block Chaining (CBC) encryption. When using CBC encryption, every information block to be encrypted is XORed with the previously encrypted block, making every encrypted block a function of all the previously encrypted blocks). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Johnson in view of Hanson to have encrypted the message with CBC encryption because every information block to be encrypted is XORed with the previously encrypted block, making every encrypted block a function of all the previously encrypted blocks. Since random number data is concatenated with the information data in the present invention in such a way that the random number precedes the information data before performing CBC encryption on the concatenated data, every encrypted block is a function of random data, reducing 

With respect to claim 9 Johnson teaches the first-transceiver of claim 1, but does not disclose in which the block cipher-module is an AES encryption-module.
Hansen teaches in which the cipher-module is an AES encryption-module (see Hansen paragraph 007 i.e. The security of the encryption depends on the secrecy of the key, not the secrecy of the algorithm. This makes it possible to use powerful standard algorithms, such as the Triple Data Encryption Standard (3-DES) algorithm, the Advanced Encryption Standard ( AES) algorithm or the International Data Encryption Algorithm (IDEA). The security also depends on the length of the key. The longer the key, the more difficult it is to break the cipher). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Johnson in view of Hanson to use a powerful standard algorithms, such as the Triple Data Encryption Standard (3-DES) algorithm, the Advanced Encryption Standard (AES) algorithm or the International Data Encryption Algorithm (IDEA). The security also depends on the length of the key. The longer the key, the more difficult it is to break the cipher) (see Hanson paragraph 0007). Therefore one would have been motivated to have used an Advanced Encryption Standard (AES) algorithm.

With respect to claim 13 Johnson teaches a vehicle-access-system comprising: the first-transceiver of claim 1, in which the cipher-module of the first-transceiver is 

With respect to claim 14 Johnson teaches the first-transceiver of claim 1 wherein the first transceiver and second transceiver are configured to iteratively transmit encrypted-payload-data and encrypted responses, and a new cipher-code is used for each iteration.
Hansen teaches the first-transceiver of claim 1 wherein the first transceiver and second transceiver are configured to iteratively transmit encrypted-payload-data and encrypted responses, and a new cipher-code is used for each iteration (see Hansen paragraph 0039 i.e. Advantageously, the information data is protected in terms of confidentiality using Cipher Block Chaining (CBC) encryption. When using CBC encryption, every information block to be encrypted is XORed with the previously encrypted block, making every encrypted block a function of all the previously encrypted blocks). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Johnson in view of Hanson to have encrypted the message with CBC encryption because every information block to be encrypted is XORed with the previously encrypted block, making every encrypted block a function of all the previously encrypted blocks. Since random number data is concatenated with the information data in the present invention in such a way that the random number precedes the information data before performing CBC encryption on the concatenated data, every encrypted block is a function of random data, reducing .

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Johnson et al (US 2017/0294968) in view of Faber et al (US 6,477,252) in view of Lablans (US 2016/0366109).
With respect to claim 10 Johnson teaches the first-transceiver of claim 1, but does not disclose in which the hashing-module is configured to apply a shift-register-based hash. 
Lablans teaches in which the hashing-module is configured to apply a shift-register-based hash (see Lablans paragraph 0104 i.e. For illustrative purposes shift register based hash functions are used. It should be clear that any modifiable and reasonably secure hash function can be used). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Johnson in view of Lablans to use a linear feedback shift register hashing function as the hash function since modifiable and reasonably secure hash function can be used (see Lablans paragraph 0104). Therefore one would have been motivated to have used a linear feedback shift register hashing function.

Notable Prior Art
Lee et al. (US 2014/0286486) titled “BLOCK ENCRYPTION METHOD AND APPARATUS”.

Coppersmith et al. (US 5,454,039) titled “Software-efficient Pseudorandom Function And The Use Thereof For Encryption”.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEVIN E ALMEIDA whose telephone number is (571)270-1018.  The examiner can normally be reached on Monday-Thursday from 7:30 A.M. to 5:00 P.M.  The examiner can also be reached on alternate Fridays from 7:30 A.M. to 4:00 P.M. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Saleh Najjar, can be reached on 571-272-4006. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/DEVIN E ALMEIDA/Examiner, Art Unit 2492                                                                                                                                                                                                        
/SALEH NAJJAR/Supervisory Patent Examiner, Art Unit 2492